Citation Nr: 1545891	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  08-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouses


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010.

In an October 2010 decision, the Board reopened the present claim for service connection for a low back disorder and remanded the claim for further development.  Thereafter, the Board denied the claim for service connection in a decision issued in January 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a June 2015 Memorandum Decision, vacated the Board's decision and remanded the matter to the Board for further adjudication consistent with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2015 Memorandum Decision the Court concluded that the Board failed to adequately address evidence that is favorable to the Veteran's claim, to include his reports of in-service and chronic back pain.  Additionally, in his appeal to the Court, the Veteran asserted that the VA clinicians who provided medical opinions in November 2010 and December 2011 did not adequately address whether the Veteran's service-connected left ankle disability aggravated his claimed low back disorder, as requested by the Board in its October 2010 remand.  An examination to address the aggravation question will be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination which should identify his current low back disability.  The reviewing clinician should review the claims file, and for any diagnosis rendered, express an opinion as to whether it was caused or aggravated (permanently worsened beyond its normal progression) by the Veteran's service connected left ankle disability.  

If the clinician finds aggravation, then he/she should state the baseline level of severity of the Veteran's low back disorder, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's left ankle disability.

A complete rationale should be provided for any opinion expressed.  If the clinician determines that a medically-sound opinion cannot be reached, he or she should explain why that is so.

2.  After ensuring the requested development has been accomplished, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




